Citation Nr: 1756773	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to March 22, 2012, and in excess of 50 percent beginning March 22, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1960 to October 1981.  The Veteran's decorations for his active service include a Combat Infantry Badge and Purple Heart Medals.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  In October 2017, the Veteran's representative submitted a statement indicating that the symptoms of the Veteran's PTSD had increased in severity.  A review of the record shows that the Veteran was last afforded a VA examination for his PTSD in March 2012.  Further review of the record reveals a lay statement from the former commander of the Veteran's unit indicating that the Veteran's PTSD symptoms appeared to be getting worse.  In light of statements made by the Veteran and his former commander, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from his PTSD.  The claims file should be made available to, and reviewed by the examiner.  All indicated tests and studies should be performed.  The examiner should provide all information required for rating purposes, to include any impact the Veteran's PTSD has on his ability to work.  

3. Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




